Exhibit 99 TI reports financial results for 4Q10 and 2010 Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (Jan. 24, 2011) – Texas Instruments Incorporated (TI) (NYSE: TXN) today announced fourth-quarter revenue of $3.53 billion, net income of $942 million and earnings per share of 78 cents.Earnings per share included 14 cents from the combination of the gain on the sale of a product line and a tax benefit that was primarily associated with the reinstatement of the federal R&D tax credit. “Our strong financial results for the fourth quarter reinforce our view that the inventory-driven downturn that started in the second half of 2010 is now mostly complete,” said Rich Templeton, TI chairman, president and chief executive officer.“We used this short and shallow downturn to replenish our inventory, return product lead times to normal and ramp three new factories.As markets start to grow again, we are well positioned with the products and manufacturing capacity that our customers need.” Templeton noted that the fourth quarter capped an important year in TI’s transformation.“Strong revenue growth of 34 percent last year was led by our core businesses of Analog, Embedded Processing and the part of our Wireless segment that is focused on smartphones and tablets.Each of these core businesses grew more than 40 percent and gained significant market share.Success in these businesses let us again return cash to shareholders by repurchasing $2.5 billion of TI stock and paying dividends of nearly $600 million. “As we enter 2011, Analog and Embedded Processing technologies are becoming even more pervasive in the electronics of everyday life.They are critical for the small form factors and long battery lives in tablets and smartphones, the safety and intelligence features in automobiles, and the reliability and energy-saving features of the smart grid.With our focused R&D and expanded manufacturing capacity, we’re ready to deliver when and where our customers want.” 4Q10 financial summary Amounts are in millions of dollars, except per-share amounts. 4Q10 4Q09 vs. 4Q09 3Q10 vs. 3Q10 Revenue: $ $ 17
